DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
 I. Alignment of X-ray Machine to Patient Anatomy
A. Species A: Using the x-ray radiographic views for alignment with anatomical landmarks using indicia as describes in paragraphs [0032] and [0096], as well as figures 2A and 2B
B. Species B: Using a guiding laser beam as described in paragraph [0097]
II. Display of Templates on the User Interface – (paragraph [0036])
1. Species 1: Figure 18A and 18B; Figures 22A and 22B using a coordinate or grid-based system for reference to anatomical features
2. Species 2: Figures 19-20 using guiding lines, rulers and protractors for angular template measurements
III. Identification of Structures for registration processing – (paragraph [0030])

BB. Species BB: User input for identification of structures as described in paragraph [0153]
CC. Species CC: The system determines registration to planes based on an origin relative to the anatomical planes as described in paragraph [0044] and [0121]-[0122]
IV. Anatomical feature and Shape Information Matching for Image Registration
11. Species 11: Utilizing one or more stored models corresponding to the anatomical structure and utilizing model-based image matching as described in [0031]
22. Species 22: Utilizing shape information defining a 3-D shape of the patient’s anatomical structure and importing the structure to the anatomical plane images as described in [0035]
33. Species 33: Receiving a user input to register the anatomical planes as described in [0032]-[0033]
Note that for the election of species, the applicant should select one species from each group (Roman numerals I-IV) and indicate the corresponding claims elected that can read to the corresponding species. Therefore, the applicant should elect a total of four different species, and for each species provide a grouping of the corresponding claims. The claims to be examined will include the elected claims by the applicant and the generic claims indicated below. 
The species are independent or distinct because each species are identified by either specific structural differences, distinguishing characteristics as depicted in the figures, or are described by the applicant in the specification as alternative ways of achieving the same or similar result.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 56, 66-67, 70-71, 83-84, 90-92, 94, 96, 98, 100-101, and 107-108 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics; and/or the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.F./
Examiner, Art Unit 3793             

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791